Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 9, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-13 and 15 are currently pending and have been examined.  Claims 1, 5-7, and 15 have been amended.  

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A providing apparatus…comprising” and then recites a processor.  However, amended claim 1 also recites “with the ordering processing program being executed by a client computer that participates in the blockchain network and manages the electronic equipment in response to determining the predetermined condition being satisfied based on usage status data of the consumable item that has been collected and stored in the blockchain by the client computer, the client computer being further configured to generate a transaction including ordering data about the order of the consumable item and transmit the generated transaction to the blockchain network to store the ordering data in the blockchain in response to executing the ordering processing program to place the order of the consumable item for the electronic equipment by sending to the ordering destination the request for shipping the consumable item.”  
It is unclear if the client computer is intended to be a positively recited element of the providing apparatus or if the client computer is external to the claim.  As there are other steps recited as being performed by the client computer, for purposes of examination, the Examiner is interpreting the client computer as being part of a system that includes the processor, similarly to claim 15.  
Further, it is unclear what is meant by “in response to determining he predetermined condition being satisfied based on usage status data of the consumable item that has been collected and stored in the blockchain by the client computer.”  Does this mean that the processor transmits the generated transaction in response to the determining?  Or does this mean that the client computer executes the ordering processing program in response to the determining?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the client computer executes the ordering processing program in response to the determining.
Claims 2-13 inherit the deficiencies of claim 1.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0318329 A1 to Castinado et al. (hereinafter “Castinado”), in view of US 2008/0243649 A1 to Arakawa (hereinafter “Arakawa”).  
Claims 1 and 15:  Castinado discloses “real-time (or near real-time) processing of computing events that are triggered by a threshold level being met by data detected at Internet-of-Things devices and, in response to meeting the threshold, communicating an event processing request to a real-time event-mediating channel.”  (See Castinado, at least Abstract).  Castinado further discloses that the real-time event-mediating channel stores “event commitment records in a distributed blockchain network that authenticates a user associated with an event and authorizes an event facilitating entity to access a resource depository associated with the event.”  (See Castinado, at least Abstract).  Castinado further discloses:
a processor configured to generate a transaction including an ordering processing program that places an order of a consumable item that satisfies a predetermined condition for electronic equipment that is a management target…(See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038],event commitment records are stored in the blockchain; event commitment records include smart contracts which have been formed between two users requiring resource transfer between two different resource depositories; the event commitment records include authentication and authorization associated with performing the computing event, i.e., authentication and authorization represent a predetermined condition that is satisfied;  blockchain nodes include computers, databases, datastores operably connected with one another; para. [0062], event commitment record is sent by the event facilitator to the IoT device and includes the smart contract; FIG. 5 and associated text, Internet-of-Things Communication Device includes processor 506; FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the network; real-time payment clearinghouse is connected to the blockchain network through financial accounts), 
the processor being further configured to transmit the generated transaction to the blockchain network to store the ordering processing program as a smart contract in a blockchain…(See Castinado, at least FIGs. 1-2 and associated text, first and second event facilitators are connected to the blockchain nodes; para. [0038], event commitment records are stored in the blockchain; event commitment records include smart contract which have been formed between two users requiring resource transfer between two different resource depositories; blockchain nodes include computers, databases, datastores operably connected with one another).
Castinado further discloses a client computer that participates in the blockchain network. (See Castinado, at least para. [0038], blockchain nodes include computers, databases, datastores operably connected with one another).
Castinado does not expressly disclose with the ordering processing program being executed by a client computer that participates in the…network and manages the electronic equipment in response to determining the predetermined condition being satisfied based on usage status data of the consumable item that has been collected and stored in the blockchain by the client computer, the client computer being further configured to generate a transaction including ordering data about the order of the consumable item and transmit the generated transaction to the blockchain network to store the ordering data in the [network] in response to executing the ordering processing program to place the order of the consumable item for the electronic equipment by sending to the ordering destination the request for shipping the consumable item.
However, Arakawa discloses a “client apparatus is configured to communicate with a device and with a server via a network.  A status-information acquiring portion acquires, from the device, status information indicative of status of the device.  A requesting portion makes a predetermined request to the server based on the status information.”  (See Arakawa, at least Abstract).  Arakawa further discloses that “[e]ach client apparatus 10 is capable of making orders of ink cartridges used in the printer 20 to the server 40 via the Internet.”  (See Arakawa, at least para. [0024]).  Arakawa further discloses with the ordering processing program being executed by a client computer that participates in the…network and manages the electronic equipment in response to determining the predetermined condition being satisfied based on usage status data of the consumable item that has been collected and stored in the [network] by the client computer (See Arakawa, at least para. [0025], each client apparatus is a general personal computer; para. [0042], status display process is periodically executed in the client apparatus; status display process displays an ink remaining amount as status information indicative of status of a printer on the LCD of the client apparatus; para. [0047], CPU of client apparatus determines whether there is still ink in the ink cartridge; if the answer is no, the CPU determines whether are one or more ink cartridges in stock; if there are no ink cartridges in stock, the CPU determines whether any ink cartridges have been ordered; if no ink cartridges have been ordered, the CPU displays an ink cartridge order screen on the LCD of the client apparatus; para. [0043], the ink remaining amount is stored in the ink remaining amount memory of the printer which is connected to the network; para. [0044], the number of ink cartridges in stock is stored in the stock information memory of the printer which is connected to the network; para. [0045], the status of the web access flag is stored in the printer which tells the client apparatus if an ink cartridge has been ordered; the printer is connected to the network), the client computer being further configured to generate a transaction including ordering data about the order of the consumable item and transmit the generated transaction to the blockchain network to store the ordering data in the blockchain in response to executing the ordering processing program to place the order of the consumable item for the electronic equipment by sending to the ordering destination the request for shipping the consumable item (See Arakawa, at least FIG. 5 and associated text; para. [0048], ink cartridge order screen is displayed on the LCD of the client apparatus; para. [0050], order for one or more ink cartridges is sent to the server and the order of ink cartridges is completed; para. [0052], client apparatus notifies the printer of the number of ink cartridges which have been ordered and requests the printer to update the stock information of ink cartridges and to set the Web Access flag to ON; para. [0053], printer updates the stock information of ink cartridges in the stock information memory and sets the Web Access flag to ON to indicate that one or more ink cartridges have been ordered; the printer is on the network so that other client apparatus can check the status of the Web Access flag and the stock information of the printer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability with the ordering processing program being executed by a client computer that participates in the…network and manages the electronic equipment in response to determining the predetermined condition being satisfied based on usage status data of the consumable item that has been collected and stored in the blockchain by the client computer, the client computer being further configured to generate a transaction including ordering data about the order of the consumable item and transmit the generated transaction to the blockchain network to store the ordering data in the [network] in response to executing the ordering processing program to place the order of the consumable item for the electronic equipment by sending to the ordering destination the request for shipping the consumable item as disclosed by Arakawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “prevent multiple orders of consumables.”  (See Arakawa, at least para. [0007]).
Claim 15 is rejected for similar reasons.
Claim 2:  The combination of Castinado and Arakawa discloses all the limitations of claim 1 discussed above.
Castinado further discloses wherein the processor generates a transaction including an agreement management program that manages information on contents of an agreement for determining a detail to place the order of the consumable item (See Castinado, at least FIGs. 3-4 and associated text, IoT device is connected to the real-time payment clearinghouse over the network; real-time payment clearinghouse is connected to the blockchain network through financial accounts; para. [0052], real-time payment clearinghouse has access to first account and second account and transfers funds between the accounts based on the smart contract stored in the blockchain network; the transfers are administered based on user authentication and financial institution authorization received from the smart contract).
Claim 3:  The combination of Castinado and Arakawa discloses all the limitations of claim 2 discussed above.
Castinado does not expressly disclose wherein the ordering processing program  places the order of the consumable item with the ordering destination, which is indicated by ordering destination information, and the ordering destination information is managed by the ordering processing program or the agreement management program.
However, Arakawa discloses wherein the ordering processing program places the order of the consumable item with the ordering destination, which is indicated by ordering destination information, and the ordering destination information is managed by the ordering processing program or the agreement management program (See Arakawa, at least FIG. 5 and associated text, information sent to ordering destination (i.e., the server) includes how many ink cartridges are to be purchased and how many (0) are currently in stock at the printer; para. [0048], ink cartridge order screen is displayed on the LCD of the client apparatus; para. [0050], order for one or more ink cartridges is sent to the server and the order of ink cartridges is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability wherein the ordering processing program  places the order of the consumable item with the ordering destination, which is indicated by ordering destination information, and the ordering destination information is managed by the ordering processing program or the agreement management program as disclosed by Arakawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “prevent multiple orders of consumables.”  (See Arakawa, at least para. [0007]).
Claim 12:  The combination of Castinado and Arakawa discloses all the limitations of claim 1 discussed above.
Castinado further discloses …writes ordering data which includes an expense that occurs by placing an order, into the blockchain (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the amount of the interaction; the interaction cannot be canceled by the first user following initiation and transmission of the payment/fund transfer request; para. [0054], first user authenticates his/her identity in order for the payment/fund transfer request to be authenticated by the blockchain), and the processor generates a transaction including a billing processing program that determines a billing amount, based on the ordering data written into the blockchain (See Castinado, at least para. [0055], second user as the receiving participant receives a communication acknowledging payment and requesting the second user to accept payment following similar user authentication requirements, i.e., the second user would also have to authenticate his/her identity in order for the payment to be authenticated by the blockchain).
Castinado does not expressly disclose that it is the ordering processing program that writes the ordering data.
However, Arakawa discloses that it is the ordering processing program that writes the ordering data (See Arakawa, at least para. [0050], order for one or more ink cartridges is sent to the server and the order of ink cartridges is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado the ability that it is the ordering processing program that writes the ordering data as disclosed by Arakawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “prevent multiple orders of consumables.”  (See Arakawa, at least para. [0007]).
Claim 13:  The combination of Castinado and Arakawa discloses all the limitations of claim 12 discussed above.
Castinado further discloses wherein the processor generates a transaction including a charging program that charges a corresponding agreement account the billing amount determined by the billing processing program (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the amount of the interaction; the interaction cannot be canceled by the first user following initiation and transmission of the payment/fund transfer request; para. [0054], first user authenticates his/her identity in order for the payment/fund transfer request to be authenticated by the blockchain; second user as the receiving participant receives a communication acknowledging payment and requesting the second user to accept payment following similar user authentication requirements, i.e., the second user would also have to authenticate his/her identity in order for the payment to be authenticated by the blockchain; para. [0055], clearinghouse directs the payment to the appropriate financial institution associated with the receiving participant; transfer of funds occurs between the financial institution accounts associated with the financial institutions on behalf of their associated users, wherein the interaction may be settled immediately, concurrent with the processing of the payment/fund transfer), and the charging program is activated by the billing processing program (See Castinado, at least para. [0055], upon initiating a payment fund/transfer event (i.e., the payment/fund transfer request is received by the clearinghouse from the IoT device) the first user becomes obligated to pay the amount of the interaction; clearinghouse directs the payment to the appropriate financial institution associated with the receiving participant).

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado in view of Arakawa as applied to claims 1-3 above, and further in view of US 10,810,651 B2 to Ohara (hereinafter “Ohara”).
Claim 4:  The combination of Castinado and Arakawa discloses all the limitations of claim 3 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the ordering destination information is information indicating a sales agent of the electronic equipment.
However, Ohara discloses an apparatus configured to “acquire consumable item information including remaining amount information about a remaining amount of a consumable item.”  (See Ohara, at least Abstract).  Ohara further discloses wherein the ordering destination information is information indicating a sales agent of the electronic equipment (See Ohara, at least col. 4, lines 45-67, order information received from the management server includes the unique information of the printer; FIG. 3 and associated text, model number of printer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the ordering destination information is information indicating a sales agent of the electronic equipment as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 5:  The combination of Castinado and Arakawa discloses all the limitations of claim 1 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment.
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 6:  The combination of Castinado and Arakawa discloses all the limitations of claim 2 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment, and the remaining quantity collection program is activated by the agreement management program according to a given schedule.
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge), and the remaining quantity collection program is activated by the agreement management program according to a given schedule (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the processor generates a transaction including a remaining quantity collection program that collects the usage status data of the consumable item for the electronic equipment, and the remaining quantity collection program is activated by the agreement management program according to a given schedule as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 7:  The combination of Castinado and Arakawa and Ohara discloses all the limitations of claim 5 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the usage status data of the consumable item, and the remaining quantity computation program is activated by the remaining quantity collection program.
However, Ohara discloses wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the usage status data of the consumable item, and the remaining quantity computation program is activated by the remaining quantity collection program (See Ohara, at least col. 10, lines 33-43, management server receives consumable item information from printer including remaining amount information that corresponds to the remaining amount in the ink cartridge), and the remaining quantity computation program is activated by the remaining quantity collection program (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the processor generates a transaction including a remaining quantity computation program that performs remaining quantity computation based on the usage status data of the consumable item, and the remaining quantity computation program is activated by the remaining quantity collection program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 8:  The combination of Castinado and Arakawa and Ohara discloses all the limitations of claim 7 discussed above.
Castinado does not expressly disclose wherein the ordering processing program is activated by the remaining quantity computation program.
However, Arakawa discloses wherein the ordering processing program is activated by the remaining quantity computation program (See Arakawa, at least para. [0042], status display process is periodically executed in the client apparatus; status display process displays an ink remaining amount as status information indicative of status of a printer on the LCD of the client apparatus; para. [0047], CPU of client apparatus determines whether there is still ink in the ink cartridge; if the answer is no, the CPU determines whether are one or more ink cartridges in stock; if there are no ink cartridges in stock, the CPU determines whether any ink cartridges have been ordered; if no ink cartridges have been ordered, the CPU displays an ink cartridge order screen on the LCD of the client apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Castinado-Arakawa-Ohara the ability wherein the ordering processing program is activated by the remaining quantity computation program as further disclosed by Arakawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “prevent multiple orders of consumables.”  (See Arakawa, at least para. [0007]).
Claim 9:  The combination of Castinado and Arakawa discloses all the limitations of claim 1 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item.
However, Ohara discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; FIG. 3 and associated text; col. 7, lines 33-45, order index is a percentage of remaining ink amount and/or a physical remaining ink amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 10:  The combination of Castinado and Arakawa discloses all the limitations of claim 2 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item, and the warning state verification program is activated by the agreement management program according to a given schedule.
However, Ohara discloses wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server; FIG. 3 and associated text; col. 7, lines 33-45, order index is a percentage of remaining ink amount and/or a physical remaining ink amount), and the warning state verification program is activated by the agreement management program according to a given schedule (See Ohara, at least col. 3, lines 45-55, management server transmits a consumable item information notification request to the printer at a predetermined timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the processor generates a transaction including a warning state verification program that verifies whether or not the electronic equipment is in a warning state that is based on a shortage of the consumable item, and the warning state verification program is activated by the agreement management program according to a given schedule as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).
Claim 11:  The combination of Castinado and Arakawa and Ohara discloses all the limitations of claim 9 discussed above.
Neither Castinado nor Arakawa expressly discloses wherein the ordering processing program is activated by the warning state verification program.
However, Ohara discloses wherein the ordering processing program is activated by the warning state verification program (See Ohara, at least col. 4, lines 45-67, management server analyzes the consumable item information received from the printer and determines that the order condition is met; management server orders the consumable item and transmits order information to the shipping server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain ordering system and method of Castinado and the printer ink cartridge ordering system and method of Arakawa the ability wherein the ordering processing program is activated by the warning state verification program as disclosed by Ohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to ensure that delivery of a toner cartridge is made in time based on actual data.  (See Ohara, at least col. 1, line 40-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625